Title: William Stevenson and the American Commissioners: An Exchange of Three Letters, 4 January 1778
From: Stevenson, William,American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: 


We print the letters together because they are an entity: the first elicited the second, the second the third, all on the same day. The first was to the commissioners; the second was from, and the third to, Franklin and Deane alone. This was the second quarrel between Lee and his colleagues over who should carry copies of the commissioners’ dispatch of December 18 to the committee for foreign affairs. Carmichael had originally been chosen, and been hurt when Franklin and Deane, without consulting Lee, replaced him with Simeon Deane. Now much the same thing was happening with a duplicate of the dispatch. On January 1 Lee recommended as bearer William Stevenson, whom he knew well and considered trustworthy and respectable; according to him his colleagues consented. Stevenson soon learned that they had withdrawn their consent and fixed on Carmichael instead. Hence the anger in the first letter, which the recipients answer in kind. Stevenson is as specific as Lee in claiming that they had picked him, and they are equally specific in denying it; each side, between the lines, calls the other a liar. Regardless of who was right, the harm was done. Stevenson’s resentment in itself might have been insignificant, but Lee fully shared it, as witness his letter to his colleagues below, January 7. The minor episode had repercussions that were far from minor.
For the moment Deane and Franklin had their way: Carmichael carried the dispatch; Stevenson, who sailed with him, had to content himself with carrying private letters from Lee and others. Both couriers made future trouble, the first because he was troublesome by nature and the second because of what he carried. Carmichael was no admirer of Lee, but his particular bête noire had now become Deane; before taking ship he spread reports in Nantes about the commissioner’s misconduct, and once he reached Congress he had a far better audience for his purpose. Lee’s letters that went by Stevenson were explosive. One to Samuel Adams denounced both Carmichael and Deane; another to R.H. Lee, a member of the committee for foreign affairs, accused Deane of misusing public funds and of securing Franklin’s connivance by favors to young Jonathan Williams. These and other letters from Lee induced Congress, at his brother’s instigation, to call for Carmichael’s view of the charges. That young man had his opportunity, and the fat was in the fire. The quarrel over who was to carry dispatches, in short, completed the rift within the commission, and paved the way for a Congressional inquiry.
 
I.
Paris Sunday Morng. [January 4, 1778]
Mr. Stevensons Compliments wait on the Commissioners and as He clearly understood He was to take in charge and deliver Their Dispatches to Congress, He cannot think of being merely the Bearer of Them to any person whatsoever at Nantz. Mr. Stevenson wou’d most certainly have rejected every idea of that sort had it been propos’d in the first instance, but He must think Himself still more ungenteely treated in having that proposal made after waiting several Days and being Just on the point of setting off. Any alteration therefore of the Commissioners intentions must appear the more extraordinary and will Justify Mr. Stevenson in begging to be excus’d from having any thing to do with Their Dispatches under these circumstances, tho’ as He is going to America He shou’d have been very happy to have deliver’d Them in person to the Congressand shou’d the Commissioners think proper to revert to Their former intentions on this matter, He still holds Himself ready to take charge of Them.
 
II.
Passy, Sunday Eveg: 4th. Jany 1778.
  Messrs. Franklin and Deane present their Compliments to Mr. Stevenson. His Supposition that they have changed their Intention of sending their Dispatches by him to Congress is a Mistake, as they never had or express’d such an Intention, having before engag’d Mr. Carmichael to undertake that Service. As the carrying them to Nantes is a Matter of considerable Trust, they would have been glad if Mr. Stevenson had been kind enough to have perform’d it for them: and are sorry he should have refused it on a Supposition of their having treated him ungenteely, a Supposition that they think has no Foundation.
 
III.
Paris Hotel Vauban Sunday Night 4 Jany. 1778.
  Mr: Stevenson returns His Compliments to Messrs. Franklin and Deane and as He is well assur’d Mr. Arthur Lee has already done Him the Justice to acknowledge that He told Mr. Stevenson He had propos’d His taking charge of and delivering the Commissioners Dispatches to the Congress, which had been agreed to; Mr. Stevenson flatters Himself Messrs. Franklin and Deane will do Him equal Justice, in acquitting Him of the charge, that it was any supposition of His that They had chang’d their intention.
From what pass’d at Mr. Deanes Lodgings when Mr. S: call’d with Capt. Jones on Thursday Morning Mr. S. had no reason to imagine that it was meant He shou’d carry the Dispatches to Nantes only. On the contrary when Mr. Lee told him a few hours after that the Commissioners had agreed to his carrying their Dispatches to Congress, He reply’d that He had just understood the same from Mr. Deane. Mr. S: concluded it was so determin’d by the Commissioners: Mr. Stevenson readily acknowledges that nothing pass’d on the subject between Docr. Franklin and Him, but He is persuaded Messrs. Franklin and Deane will now be convinc’d that Mr. Ss refusal to carry the Dispatches to Nantes did not arise merely from a supposition of His being ungenteely treated and if there was any misapprehension about the matter, it did not originate with Him: Mr. Stevenson will venture to say that no Person wou’d be more happy to serve His Country on every occasion, without any views of Self Interest and He has only to regret that His ability to render it essential Services is not equal to His wishes. Had any pre-engagement been hinted on the first mention of this Business, Mr: S: wou’d certainly have given neither the Commissioners or Himself any trouble upon the occasion. Mr. Stevenson will only add that He is extreamly sorry He shou’d become the subject of an altercation on this occasion, as it is His constant wish to avoid every thing of that kind, but He thought it highly necessary in vindication of His conduct, to endeavor fully to explain the matter and He trusts that Messrs. Franklin and Deane will candidly acquit Him of having acted merely on supposition, as His expectations must appear to be well founded.
 
Notation: Notes from Mr Stevenson to Commrs & Answer from BF. SD.
